EXHIBIT 10.8
 
SECOND AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 


THIS AMENDMENT, dated as of May 2, 2008, is to the Loan and Security Agreement
dated January 2, 2008 between Johnson Bank (“Bank”), and Jefferson Electric,
Inc. (“Borrower”), as amended by Amendment to Loan and Security Agreement dated
January 29, 2008 (as amended, the “Loan Agreement”).
 
RECITAL
 
WHEREAS, Bank and Borrower desire to amend the Loan Agreement as provided
herein.
 
AGREEMENT
 
1.           Definitions.


(a)           Terms Defined in Loan Agreement.  All capitalized terms used but
not defined herein shall have the meanings set forth in the Loan Agreement.


(b)           Additional Definitions and Clarifications to Definitions.  As used
in the Loan Agreement as amended hereby, the following terms shall have the
following meanings:


“Acquisition Deliveries” means all of the following, fully executed as
applicable, and in form and substance satisfactory to Bank:  (i) a Pledge
Agreement granting to Bank a first priority security interest in the Borrower’s
100% membership interest in Nexus Custom Magnetics, LLC, a Texas LLC, together
with such certificates of membership interest, powers executed in blank and UCC
financing statements as are requested by Bank to perfect Bank’s interest in such
membership interest, (ii) a Debt Subordination Agreement fully subordinating all
rights of the seller of the Mexican Subsidiaries to the Obligations, (iii)
copies of the documents relating to the Mexican Acquisition, together with
articles of organization, operating agreement and certificate of good standing
for Nexus Custom Magnetics, LLC, (iv) original signatures for the Consent of
Lessor between Bank and the Borrower’s landlord in Franklin, Wisconsin, (v)
copies of the UCC’s the Borrower has filed against its customers, and (vi)
assignments of such UCC’s to Bank.


“Discounted Collateral Amount” shall have the meaning provided in the Loan
Agreement and, without limitation, shall (i) include only equipment owned by
Borrower directly and not equipment owned by Borrower’s subsidiaries, and (ii)
be calculated without regard to any equipment located in Mexico.


 
“Loan Amount” means the sum of $4,000,000 plus the outstanding balance of the
Term Note.



 
“Mexican Acquisition” means the acquisition by Borrower of 100% of the
membership interest of Nexus Custom Magnetics, LLC, a Texas LLC, which is in
turn the 100% owner of Nexus Magneticos de Mexico, S. de R.L. de C.V.

 

--------------------------------------------------------------------------------


 
 
“Mexican Subsidiaries” shall mean Nexus Custom Magnetics, LLC, a Texas LLC and
Nexus Magneticos de Mexico, S. de R.L. de C.V.



 
“Qualified Accounts” shall have the meaning provided in the Loan Agreement and,
without limitation, shall include only accounts owned by Borrower directly and
not accounts owned by Borrower’s subsidiaries



 
“Qualified Inventory” shall have the meaning provided in the Loan Agreement,
and, without limitation, shall (i) include only Inventory owned by Borrower
directly and not Inventory owned by Borrower’s subsidiaries, and (ii) include
only Inventory located in the United States and not Inventory located in Mexico.



 
“Revolving Note” means Borrower’s promissory note, substantially in form
attached hereto as Exhibit A, as it may be amended, restated or replaced from
time to time.



2.           Consolidated Financial Information and Determinations.  The
following amounts shall be calculated for Borrower on a consolidated basis with
the Mexican Subsidiaries and on a combined basis with Company
Guarantor:  EBITDA, Excess Cash Flow, Net Cash Flow, Net Income, Pre-Tax Net
Income, Tangible Net Worth and calculations for purposes of Sections 2.8, 5.21,
5.22 and 6.3 of the Loan Agreement.  The reports delivered under Sections 5.1.1,
5.1.2, 5.1.4, 5.1.5 and 5.1.7 of the Loan Agreement shall be prepared for
Borrower on a consolidated basis with the Mexican Subsidiaries and on a combined
basis with Company Guarantor.
 
3.           Revolving Loans.  Section 2.1.1 of the Loan Agreement is amended to
delete “Three Million Five Hundred Thousand Dollars ($3,500,000.00)” and replace
it with “Four Million Dollars ($4,000,000.00).”


4.           Collateral Obligation Ratio.  Section 2.6 of the Loan Agreement is
amended to delete “$3,500,000” and replace it with “$4,000,000.”
 
5.           Subordination Agreement.  Any failure by Borrower to comply with
the subordination agreement between Bank and the seller of the Mexican
Subsidiaries shall be an Event of Default under the Loan Agreement as amended
hereby.
 
6.           Affirmative Covenants.  The Mexican Subsidiaries and the Company
Guarantor shall comply with the covenants contained in Sections 5.5, 5.10, 5.12,
5.16, 5.17, 5.18 and 5.19 of the Loan Agreement as if each of them were
“Borrower” thereunder.
 
7.           Negative Covenants.  The Mexican Subsidiaries and the Company
Guarantor shall comply with the covenants contained in Sections 6.1, 6.2, 6.4,
6.5, 6.6, 6.7 (other than distributions to Borrower which shall not be
restricted), 6.8, 6.9, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18 and
6.19 of the Loan Agreement as if each of them were “Borrower” thereunder, except
that (a) the Bank consents to the Mexican Acquisition, provided that Borrower
delivers to Bank the Acquisition Deliveries on or before May 15, 2008, (b) the
Bank consents to the Borrower having the Mexican Subsidiaries as subsidiaries,
(c) the Bank consents to transfers of cash, goods and other property to
Borrower, and (d) the Bank consents to the transfer by Borrower of (i) equipment
with a value of approximately $142,000 currently contemplated to be transferred
to the Mexican Subsidiaries, (ii) Inventory that may be transferred to the
Mexican Subsidiaries or the Company Guarantor in the ordinary course of business
for full and adequate consideration, and (iii) transfers of cash to the Mexican
Subsidiaries for their normal operating expenses or to the Company Guarantor for
its normal operating expenses in an aggregate amount for all such transfers of
cash not to exceed $2,000,000 in any fiscal year of Borrower.
 
2

--------------------------------------------------------------------------------


 
8.           Defaults.  Any failure by either Mexican Subsidiary or the Company
Guarantor to comply with Section 5 or 6 hereof shall be an Event of Default
under the Loan Agreement.  Any event or condition that would be an Event of
Default under Section 7.1.1 of the Loan Agreement with respect to Borrower or
any Guarantor or any property of Borrower or any Guaranty shall also be an Event
of Default if such event or condition occurs with respect to either Mexican
Subsidiary or the property of either Mexican Subsidiary.


9.           Conditions Precedent.  This Amendment shall not be effective until
Bank has received a fully executed copy of this Amendment and each of the
following in form and substance satisfactory to the Bank, executed as
appropriate:


(a)          Revolving Note;


(b)         Corporate Borrowing Resolutions; and


(c)          Officer’s Certificate.


9.           Effect of Amendment.  Except as otherwise provided herein, the Loan
Agreement shall remain in full force and effect and Borrower shall be bound by
all of the covenants therein.


10.         Law Governing.  This Amendment shall be governed by the laws of the
State of Wisconsin.


11.         Binding Effect.  This Amendment shall be binding on and inure to the
benefit of Borrower, Bank and their respective successors and assigns.


 

 
BORROWER:
 
Jefferson Electric, Inc.
                 
 
By:
/s/ Thomas Klink      
Thomas Klink, President
 

 
3

--------------------------------------------------------------------------------


 

 
BANK:
 
Johnson Bank
                 
 
By:
/s/ Roberta S. Cummings      
Roberta S. Cummings, Vice President
 

 


CONSENT OF GUARANTORS
 
The undersigned hereby consent to the foregoing amendment and ratify their
Guaranties of the obligations of Jefferson Electric, Inc. to Johnson Bank.
 



  /s/ Thomas Klink  
Thomas Klink
         
JEFFERSON ELECTRIC LEASING, LLC,
A Wisconsin limited liability company
 
 
By: 
/s/ Thomas Klink    
Thomas Klink, Member
     

 
 
4

--------------------------------------------------------------------------------

 
 